UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWASHINGTON, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of theSecurities Exchange Act of 1934 Date of Report (Date of earliest event reported):July 29, 2010 (July 28, 2010) REGENERON PHARMACEUTICALS, INC. (Exact Name of Registrant as Specified in Charter) New York 000-19034 13-3444607 (State or other jurisdiction of (Commission File No.) (I.R.S. Employer Identification No.) Incorporation) 777 Old Saw Mill River Road, Tarrytown, New York10591-6707 (Address of principal executive offices, including zip code) (914) 347-7000 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: c Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) c Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) c Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) c Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement. On July 28, 2010, Regeneron Pharmaceuticals, Inc. (“Regeneron”) and Astellas Pharma Inc. (“Astellas”) announced that they had agreed to extend the terms of a March 30, 2007 non-exclusive license agreement, under which Astellas licensed certain rights to use Regeneron’s VelocImmune® technology to discover human monoclonal antibodies. The agreement, which was to expire in June 2013, was extended for ten years, to June 2023. Under the terms of the amended agreement, Astellas will make a $165 million up-front payment to Regeneron in August 2010 (the “Up-Front Payment”). In addition, Astellas will make a $130 million payment to Regeneron in June 2018 (the “Second Payment”), unless the agreement is terminated prior to that date. Astellas is no longer required to make $20 million annual payments to Regeneron in June 2011 or June 2012. Astellas has the right to terminate the agreement at any time by providing 90 days advance written notice to Regeneron.
